Citation Nr: 0029921	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for status post left lateral meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1966.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(the RO).  

In a November 1995 rating decision, the RO granted service 
connection for post operative left lateral meniscectomy and 
assigned a noncompensable evaluation effective March 1, 1995.  
A July 1996 rating decision assigned a 10 percent evaluation 
the left knee disability effective from March 1, 1995.  In 
July 1997, the RO assigned a 20 percent evaluation to the 
status post left lateral meniscectomy effective March 1, 
1995.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veteran's Claims (Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for the left knee disability is still before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The service-connected status post left lateral 
meniscectomy is principally manifested by complaints of pain, 
locking and giving way and objective findings of slight 
limitation of flexion with pain, crepitance with motion, and 
x-ray findings of degenerative changes; no subluxation or 
significant instability is objectively demonstrated.   

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for status post left lateral meniscectomy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service connected left knee disability due to 
arthritis and painful motion have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1999).

2.  An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999).  With any form of arthritis, painful motion is an 
important factor of disability, and it is the intention to 
recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for that joint.  38 C.F.R. § 4.59 (1999).

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1999). 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

The Schedule provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (1999).  

Diagnostic Code 5010 directs that traumatic arthritis is to 
be rated as degenerative arthritis.  Diagnostic Code 5003 
specifies that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999). 

In VAOPGCPREC 23-97, VA General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  In VAOPGCPREC 9-98, General Counsel stated if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.   

Factual Background

Service medical records show that the veteran underwent a 
left lateral meniscectomy in December 1965.    

A June 1993 X-ray examination report of the left knee 
reflects a diagnosis of mild to moderate degenerative 
changes.

An October 1995 VA examination report indicates that the 
veteran reported having pain in both knees, which was 
increased with exposure to cold wet weather.  Examination 
revealed that the veteran's gait was within normal limits.  
There was no effusion.  Left knee circumference was 39 
centimeters and the circumference of the right knee was 39.5 
centimeters.  The ligaments were stable.  Lachman's sign was 
negative.  Pain was elicited on the left in valgus stress as 
it was on the right.  Patellar compression signs were 
negative.  Medial and lateral patellar compression were not 
painful.  Range of motion of the left knee was full extension 
to 125 degrees of flexion.  McMurray's sign was positive on 
the left on tibial external rotation.  There was no 
significant discomfort with palpation over the left knee 
joint.  Quadriceps tone was good.  The diagnosis was 
degenerative joint disease of each knee and status post 
lateral meniscectomy of the left knee.  X-ray examination 
revealed mild osteoarthritis of both knees.   

VA treatment records, dated in December 1995, indicate that 
the veteran had complaints of left knee pain.  Examination 
revealed that there was crepitance and tenderness on the 
lateral side.  The ligaments were intact.  An orthopedic 
consult was initiated.  Ibuprofen was recommended.  

A VA treatment record from the orthopedic clinic dated in 
January 1996 indicates that this was the veteran's initial 
visit.  The veteran reported that his left knee hurt with 
activity and it locked.  He had full range of motion.  In 
February 1996, the veteran reported that his left knee had 
locked.  A hinged brace cuff was ordered.  X-ray examination 
revealed mild osteoarthritis of both knees.  VA treatment 
records dated in April 1996 reveal that the veteran reported 
that his left knee hurt once or twice a week.  It was noted 
that the knee gave out and it was better with the brace.  
There was no swelling.  Examination indicated that the 
veteran's gait was normal.  He had full range of motion.  
Thigh size was equal.  There was no effusion.  The impression 
was degenerative joint disease with internal derangement, 
mild.  

A May 1996 VA treatment record indicates that the veteran was 
treated for severe cervical spine pain and he was told not to 
work for a month.  

A June 1996 VA examination report reveals that the veteran 
reported that he was unable to walk very far without left 
knee pain.  He stated that he could not walk upstairs without 
having a lot of pain.  Examination revealed that the 
veteran's gait, tandem gait, and toe and heel walk were 
satisfactory.  Group muscle testing of the lower extremities 
was 5/5 in all groups tested.  Sensory examination was normal 
in the lower extremities.  Range of motion of the left knee 
was from full extension to 130 degrees of flexion.  There was 
no evidence of effusion.  The patella was freely mobile with 
negative patellar apprehension test.  There was no medial or 
lateral joint line tenderness.  There was negative drawer, 
Lachman's, and McMurray's sign.  The knee was stable to varus 
and valgus stress in full extension and 30 degrees of 
flexion.  There was crepitance with motion in the left knee.  
The right thigh measured 42 centimeters and the left thigh 
measured 40.5 centimeters.  The diagnosis was lateral 
meniscectomy on the left and rule out degenerative joint 
disease.  

A VA treatment record from the orthopedic clinic dated in 
September 1996 reveals that the veteran had pain under the 
patella when he went upstairs, but his knee felt better.  It 
was noted that the veteran was not working because of his 
back.   

A March 1997 VA treatment record indicates that the veteran 
reported that his knee brace helped with walking level, but 
his left knee still hurt with rotation and stair climbing.  
It was noted that the veteran had no locking or swelling.  
Examination revealed motion in the left knee from 0 degrees 
degrees' extension to 130 degrees of flexion.  Slight laxity 
of the lateral collateral ligament was reported. 

At a hearing before the RO in April 1997, the veteran stated 
that he had to wear a brace on his left knee.  Hearing 
Transcript, hereinafter Tr., 2.  He indicated that his leg 
hurt when he climbed stairs or when he stayed on his leg for 
more than two and a half hours.  Tr. 3.  He stated that the 
left knee gave way when he did not wear a brace.  Tr. 4.  The 
veteran asserted that his left knee disability interfered 
with his ability to work as a custodian, if he had to walk 
upstairs.  Tr. 5.  The veteran and his representative argued 
that the veteran was entitled to a 30 percent rating for the 
left knee disability.  Id.    

In an April 1997 statement, the veteran stated that he had 
constant pain and limitation of motion in his left knee.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim for a 
disability evaluation in excess of 20 percent for the status 
post left lateral meniscectomy is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).   

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The veteran has been provided 
with VA examinations in October 1995 and June 1996, and has 
had a full opportunity to present evidence and argument in 
support of this claim, including presenting personal 
testimony at a hearing at the RO in April 1997.  The Board 
therefore finds that all facts that are relevant to this 
issue have been properly developed and there is no need to 
remand this case for additional evidentiary or procedural 
development.

Once the evidence has been assembled, it is the Board's 
responsibility to review the record.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Discussion

The RO has rated the veteran's status post left lateral 
meniscectomy under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
[other impairment of knee].  A 20 percent evaluation is 
currently assigned to the left knee disability.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's left knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5257.  As will be discussed below, the 
evidence of record shows that the veteran has impairment of 
the left knee which is manifested by postoperative internal 
derangement, pain with motion, and crepitance, and complaints 
of locking.  The Board finds that Diagnostic Code 5257 is 
most appropriate for the primary postoperative internal 
derangement and has not identified a Diagnostic Code which is 
more appropriate.  The Board also notes that 20 percent is 
the maximum rating allowed for dislocated semilunar cartilage 
with frequent episodes of "locking," pain and effusion into 
the joint under Diagnostic Code 5258.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1999).

Rating under Diagnostic Code 5257

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a 30 percent evaluation for the service-
connected status post left lateral meniscectomy under the 
provisions of Diagnostic Code 5257.  

The medical evidence of record demonstrates that the 
veteran's left knee disability is productive of no more than 
moderate impairment.  There are objective findings of 
crepitance of the left knee with motion, slight limitation of 
flexion, and intermittent tenderness.  There are X-ray 
findings of mild to moderate degenerative joint disease of 
the left knee.  The veteran has complaints of pain with 
motion and locking and giving way of the left knee.  The 
Board notes that the medical evidence of record shows that 
the veteran wears a brace on the left knee.  However, there 
are no objective findings of any significant left knee 
instability, laxity, or subluxation.  Although slight laxity 
of the lateral collateral ligament was indicated on 
outpatient treatment in March 1997, the VA examination 
reports indicate that the left knee ligaments were stable.  
The medical evidence of record further shows that the 
veteran's gait was normal.  Strength in the left lower 
extremity was 5/5.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service connected status post left lateral 
meniscectomy, because the evidence does not demonstrate that 
the veteran's disability is manifested by severe impairment.  
The objective evidence, in fact, shows, at most, only slight 
instability of the knee.

Where the diagnostic code under which the veteran is rated, 
38 C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45 with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  However, the veteran has x-ray evidence of arthritis 
and further consideration of limitation affecting the joint 
must be considered.

Consideration of VAOPGCPREC 23-97 and VAOPGCPREC 9-98

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  In 
VAOPGCPREC 23-97, General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned.  In 
VAOPGCPREC 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

In this case, flexion in the veteran's left knee does not 
meet the noncompensable level of limitation of flexion (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the left knee because extension is consistently 
shown to be full on VA examinations.  Under VAOPGCPREC 23-97, 
if the veteran does not at least meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. brown, 104 
F. 3d 1328, 1331 (Fed. Cir. 1997).  Because the veteran does 
not have limitation of motion of the left knee that meets the 
noncompensable level under Diagnostic Code 5260 or Diagnostic 
Code 5261, a separate disability evaluation is not warranted 
for the arthritis and limitation of motion in his left knee 
under VAOPGCPREC 23-97.

However, as there is x-ray evidence of arthritis in the 
veteran's left knee, and he experiences painful motion with 
some slight limitation demonstrated, the Board finds that he 
is entitled to a separate compensable evaluation based on 
arthritis and limitation of motion in the left knee under 
VAOPGCPREC 9-98.  Because the motion limitation is slight 
only and motor strength and gait are essentially normal, no 
higher than a 10 percent rating is warranted for the 
arthritis and painful motion in the veteran's left knee.  
38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.


Fenderson Considerations

There is no medical evidence of record to the effect that the 
veteran's service-connected left knee disability was more 
severe at any time since March 1, 1995.  Accordingly, a 
staged rating under Fenderson is not warranted.

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the August 
1997 supplemental statement of the case, the RO specifically 
considered whether extraschedular rating under 38 C.F.R. § 
3.321(b) should be assigned as to the left knee disability.  
The RO concluded that this case did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The veteran asserted at the hearing before the RO in April 
1997, that his left knee disability interfered with his 
ability to work as a janitor.  The veteran's service-
connected status post left lateral meniscectomy has been 
discussed in detail above. 

The Board has no reason to doubt that the veteran's left knee 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (1999).  There is no medical 
evidence which shows that the veteran's left knee disability 
causes marked interference with employment.  The Board notes 
that there is medical evidence which shows that the veteran's 
nonservice-connected cervical spine disability interferes 
with his ability to work.  A May 1996 VA treatment record 
indicates that the veteran was told to stay home from work 
for a month due to his cervical spine disability.  A 
September 1996 VA treatment record indicates that the veteran 
was not working because of his back.  

There is no indication that the veteran has been hospitalized 
recently or frequently for the left knee disability.  In 
fact, there is no evidence showing hospitalizations for the 
left knee disability since December 1965.  

Accordingly, the Board finds no error in the RO's 
determination that the case did not warrant referral to the 
Under Secretary for Benefits or Director, Compensation and 
Pension Service, for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a disability evaluation in excess of 20 
percent for the status post left lateral meniscectomy is 
denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	HOLLY E. MOEHLMANN
Veterans Law Judge
	Board of Veterans' Appeals

 

